Michigan Supreme Court
                                                                       Lansing, Michigan 48909
____________________________________________________________________________________________
                                                                C hief Justice                   Justices
                                                                Maura D. Cor rigan	              Michael F. Cavanagh




Opinion
                                                                                                 Elizabeth A. Weaver
                                                                                                 Marilyn Kelly
                                                                                                 Clifford W. Taylor
                                                                                                 Robert P. Young, Jr.
                                                                                                 Stephen J. Markman

____________________________________________________________________________________________________________________________

                                                                                      FILED JULY 25, 2002




                FEDERATED PUBLICATIONS, INC, doing business as

                THE LANSING STATE JOURNAL,


                        Plaintiff-Appellee,


                v                                                                              No.          118184


                CITY OF LANSING,


                        Defendant-Appellant,


                and


                CAPITOL CITY LODGE NO. 141 OF THE FRATERNAL 

                ORDER OF POLICE LABOR PROGRAM, INC, and

                Jane Doe, and John Doe,


                     Intervening Defendants.

                ________________________________

                FEDERATED PUBLICATIONS, INC, doing business as

                THE LANSING STATE JOURNAL,


                        Plaintiff-Appellee,


                v                                                                              No.          118186


                CITY OF LANSING,


                        Defendant,


                and

CAPITOL CITY LODGE NO. 141 OF THE FRATERNAL 

ORDER OF POLICE LABOR PROGRAM, INC,

     Intervening Defendant-Appellant.

________________________________

BEFORE THE ENTIRE BENCH


MARKMAN, J.


     In this Freedom of Information Act (FOIA) matter, we are


called upon to consider whether the circuit court erred in


concluding    that     city   police     department         records     regarding


citizen-initiated        investigations            were     not    exempt      from


disclosure     while     records       regarding          department-initiated


investigations       were     exempt        from    disclosure         under    MCL


15.243(1)(s)(ix).        We take this opportunity to clarify the


appropriate standards of appellate review of the circuit


court’s determination in a FOIA dispute and the method by


which the circuit court is required to perform its analysis


under § 243(1)(s) of the FOIA.


     First,    we    hold     that   the      application         of   exemptions


requiring legal determinations are reviewed under a de novo


standard,     while      application          of     exemptions         requiring


determinations of a discretionary nature, such as the one


presented    here,     are    reviewed       under    a     clearly     erroneous


standard.      Second, we hold that MCL 15.240(4) of the FOIA


specifically places the burden of proof on the public body to


show that the public record is exempt from disclosure. Third,


in applying the public interest balancing test, the circuit


                                       2

court should consider the fact that records have been made


exemptible    under   §   243(1)(s).           Fourth,   the    “particular


instance” language set forth in § 243(1)(s) requires the


circuit court to analyze the FOIA request to determine whether


further categorization of the requested records is required in


order to determine whether the public interest in disclosure


outweighs the public interest in nondisclosure.                  If further


categorization is required to perform the balancing test, the


circuit court should direct the public body to assist it in


reasonably categorizing the sought-after records. 


     Because the city released the records regarding citizen­

initiated complaints, that issue has been rendered moot.


Further, with regard to the department-initiated complaints,


we   remand   this    matter   to        the    Court    of    Appeals   for


reconsideration in light of the principles expressed in this


opinion.


                          I.   FOIA OVERVIEW


     The Michigan Legislature enacted FOIA, MCL 15.231 et


seq., to provide for the “disclosure of ‘public records’ in


the possession of a ‘public body.’”             Kent Co Deputy Sheriff’s


Assoc v Kent Co Sheriff, 463 Mich. 353, 360; 616 NW2d 677


(2000), quoting Bradley v Saranac Comm Schs Bd of Ed,                    455
Mich. 285, 292; 565 NW2d 650 (1997).               Affording such public


disclosure    effects the state’s policy of providing “full and



                                    3

complete information regarding the affairs of government and


the official acts of those who represent the people as public


officials.”   MCL 15.231(2). 


     When a party desires to inspect or receive a copy of a


public record, it “shall make a written request [of the public


body] for the public record . . . .”1         MCL 15.235(1).   After


receiving a FOIA request, a public body           may grant, deny,


grant in part, deny in part, or issue a notice extending (for


not more than ten business days) the period for responding to


the FOIA request. MCL 15.235(2)(a), (b), (c), (d).              If a


public body denies the request, in full or in part, it must


explain the basis, under the FOIA or another statute, for its


denial.    MCL 15.235(4)(a).      A denial may be based upon a


record’s   inclusion   in   one   of   the   enumerated   classes    of


exemptible records set forth in § 243.


     Once a public body denies a FOIA request, the requesting


party may either submit a written appeal to the head of that


public body or commence an action in circuit court.                 MCL


15.240(1)(a), (b). If the requesting party appeals the matter


to the head of the public body, the public body must either


reverse its denial of disclosure, issue a written notice




     1
        A public record is statutorily defined as a “writing

prepared, owned, used, in the possession of, or retained by a

public body in the performance of an official function, from

the time it is created.” MCL 15.232(e). 


                                  4

upholding the denial of disclosure, reverse the denial of


disclosure in part and issue a written notice upholding the


denial of disclosure in part, or issue a notice extending the


period of response for a period not exceeding ten days.                         MCL


15.240(2)(a), (b), (c), (d).              If the public body upholds its


decision    to       deny   the   request,      in    full    or   in   part,   the


requesting       party      may   then    seek       judicial      review.      MCL


15.240(3).       


       At issue in the instant case is the FOIA exemption


applicable to personnel records of a law enforcement agency,


§ 243(1)(s)(ix), which provides as follows:


            (1) A public body may exempt from disclosure as

       a public record under this act:


                                      * * *


            (s) Unless the public interest in disclosure

       outweighs the public interest in nondisclosure in

       the particular instance, public records of a law

       enforcement agency, the release of which would do

       any of the following:

                              * * *

            (ix) Disclose personnel records of law

       enforcement agencies.


                            II. FACTS    AND   PROCEEDINGS


       In   1998,      plaintiff,        Federated      Publications         (doing


business as The Lansing State Journal), submitted a FOIA


request to defendant, city of Lansing, requesting disclosure


of 


       any reports or other documents regarding complaints

       investigated by the Lansing Police Department


                                          5
     Internal Affairs Bureau for the time period of

     January 1, 1997 through December 31, 1997. To the

     extent you believe the officers’ identities may be

     subject to a privacy exemption, the names of the

     officers may be concealed, though the content of

     the reports and complaints themselves must be

     provided.


     The city denied plaintiff’s request, asserting that the


records   were   exempt   from        disclosure   pursuant   to    §


243(1)(s)(ix), among other provisions of law.2         Instead, the


city voluntarily disclosed a “statistical summary of internal


affairs investigations for the year 1997.”          In response to


the city’s denial of its FOIA request, plaintiff filed an


administrative appeal with the city council president.             MCL


15.240(1)(a).    Plaintiff argued that the public interest in


the subject matter of its request required disclosure of the


records that it had sought.      In response, the city provided


a more detailed explanation of its position in opposition to


plaintiff’s FOIA request. 


     Plaintiff subsequently sued under FOIA for disclosure,


and both parties unsuccessfully moved for summary disposition.


The circuit court observed that it must, first, determine


whether the records were indeed law enforcement personnel




     2
        In a letter from defendant to plaintiff, the city also

contended that the requested records were exempt pursuant to

MCL 15.243(d) (citing MCL 423.501, Employee Right to Know

Act). The circuit court and the Court of Appeals rejected

this argument below, and this Court limited its review to FOIA

issues, specifically those relating to § 243(1)(s)(ix).


                                 6

records, and, second, weigh the public interest in disclosure


against     the   public     interest     in   nondisclosure       “in    each


particular instance.”3


        Upon consideration of the various interests at stake, the


court     ordered     the    release      of   all      internal       affairs


investigation records, except those relating to department­

generated      complaints.    Shortly     after   the    circuit       court’s


decision, the city, as well as intervening defendant Capital


City Lodge, filed an emergency motion in the Court of Appeals


for a stay of the circuit court proceedings.                 After initially


granting the motion, the Court of Appeals vacated its order.


Without taking any further action, the city then released the


non-exempt citizen-generated complaint records to plaintiff.


        The Court of Appeals subsequently affirmed the circuit


court’s    decision    in    part   and   reversed      in    part.      After


observing that “FOIA embodies this state’s strong public


policy favoring public access to government information,” the


Court stated that defendants failed to satisfy their statutory


burden    of   producing     evidence     explaining     why     the     public


interest in nondisclosure of the records outweighed the public


interest in disclosure.        Consequently, it ruled that all the




     3
       Before renewing these motions for summary disposition,

defendant Capitol City Lodge No 141 of the Fraternal Order of

Police was granted permission to intervene in the present

lawsuit. 


                                     7

requested records were subject to disclosure. Unpublished


opinion per curiam, issued November 14, 2000 (Docket Nos.


218331, 218332).


      Defendants filed separate           applications for leave to


appeal in this Court.      We granted leave, limited to “whether


the   requested    files   were     exempt      from     disclosure   under


§ 243(1)(s)(ix) . . . .”      465 Mich. 910 (2001).


                       III.   STANDARD    OF   REVIEW


      We are required in this case to determine whether the


circuit court properly applied § 243(1)(s)(ix) in determining


that the department-initiated records were exempt and that the


citizen-initiated investigation records were not exempt under


the FOIA.   This Court has not had prior occasion to enunciate


the specific standard of review applicable to this inquiry.4


 We conclude that a circuit court’s decision regarding the


applicability     of   exemptions    to    public        records   does   not


automatically require de novo review.


      Although the FOIA expressly addresses the standard that


governs a circuit court’s review of a public body’s own




      4
       This Court has, without elaboration, applied a de novo

standard of review in some FOIA cases. In cases applying a de

novo standard, this Court has either assumed that the

application of a FOIA exemption is purely an issue of

statutory interpretation, see, e.g., Bradley, supra at 293, or

has reviewed the matter in the context of a summary

disposition motion, see, e.g., Herald Co v Bay City, 463 Mich.
111, 117; 614 NW2d 873 (2000).


                                    8

determination of what public records must be disclosed,5 it is


silent regarding the standard that governs appellate review


of the circuit court’s decision.      Therefore, we turn to our


case law to determine the appropriate standard of review.        As


stated above, questions of law are reviewed de novo.         Factual


findings and matters of discretion, on the other hand, are


generally reviewed either for clear error or an abuse of


discretion.    See, e.g., People v Barrera, 451 Mich. 261, 269;


547 NW2d 280 (1996). 


     Several    statutory   exemptions    exist   in   the     FOIA.


Depending on the particular language of an exemption, judicial


determinations of its applicability may implicate different


standards of appellate review.      We hold that the application


of exemptions involving legal determinations are reviewed


under a de novo standard.   Lincoln v General Motors Corp, 461
Mich. 483, 489-490; 607 NW2d 73 (2000).      Exemptions involving


discretionary determinations,       such as application of the


instant exemption requiring a circuit court to engage in a



     5
         Section 240(4) provides in relevant part:


          In an action commenced under subsection

     (1)(b), a court that determines a public record is

     not exempt from disclosure shall order the public

     body to cease withholding or to produce all or a

     portion of a public record wrongfully withheld,

     regardless of the location of the public record.

     The circuit court . . . has venue over the action.

     The court shall determine the matter de novo

     . . . .


                               9

balancing of public interests, should be reviewed under a


deferential standard.      We therefore hold that the clearly


erroneous standard of review applies to the application of


exemptions requiring determinations of a discretionary nature.


A finding is “clearly erroneous” if, after reviewing the


entire evidence, the reviewing court is left with the definite


and firm conviction that a mistake has been made.                    In re


Miller, 433 Mich. 331, 337; 445 NW2d 161 (1989).


                         IV. DISCUSSION


     As stated on numerous occasions by this Court, the


primary goal of judicial interpretation of statutes is to


discern and give effect to the intent of the Legislature.


This Court discerns that intent by examining the specific


language of a statute.     If the language is clear, this Court


presumes that the Legislature intended the meaning it has


plainly expressed and the statute will be enforced as written.


Pohutski v City of Allen Park, 465 Mich. 675, 683; 641 NW2d 219


(2002).    Unless   otherwise    defined            in   the   statute,   or


understood to have a technical or peculiar meaning in the law,


every word or phrase of a statute will be given its plain and


ordinary meaning.   See MCL 8.3a. 


                         A. BURDEN    OF   PROOF


     Defendant urges this Court to embrace its position that


the FOIA requester carries the burden of proving that the



                                10

public interest in the disclosure of public records outweighs


the public interest in nondisclosure. Specifically, defendant


argues that the public body is required initially only to


establish that public records sought under the FOIA fall


within one of the exemptible categories, in this instance,


that the records were “personnel records of law enforcement


agencies.”   Once established, defendant contends that the


burden of demonstrating that the public interest in disclosure


outweighs that of nondisclosure shifts to the    requester.   In


support of its view, defendant focuses on the following


language in § 243(1)(s):     “[u]nless the public interest in


disclosure outweighs the public interest in nondisclosure in


the particular instance.”      Plaintiff, in response, argues


that § 240(4) places the burden of proof on the public body.


Further, plaintiff maintains that the language in § 243(1)(s)


neither conflicts with nor alters the burden of proof set


forth in § 240(4).   We agree with plaintiff.


     First, § 240(4) provides: 


          In an action [in the circuit court to compel

     disclosure under the FOIA], . . . [t]he court shall

     determine the matter de novo and the burden is on

     the public body to sustain its denial. [Emphasis

     added.] 


This language plainly states that the burden of proof is on


the public body to demonstrate why it is entitled to protect


a record from disclosure.



                              11

     Second, the language of § 240(4) is consistent with that


of § 243(1)(s).    The latter provision merely sets forth the


public interest balancing test.      When read together with the


introductory language in § 243(1), this provision states that


a public body may exempt from disclosure a class of public


records identified in § 243(1)(s), unless the “public interest


in disclosure outweighs the public interest in nondisclosure”


in the particular instance.   In light of the express language


of § 240(4), we do not view § 243(1)(s) as allocating the


burden of proof in FOIA matters; rather, it merely prescribes


a balancing test for determining whether a class of records


is exemptible.


     In sum, in determining which party bears the burden of


proof regarding the applicability of a FOIA exemption, we have


no reason to depart from the settled principle that the burden


of proof is on the party asserting that a record is exempt


under the FOIA.6   Accordingly, we hold that the language set


forth in § 240(4) controls and places the burden of proof on


the public body to show that it is entitled to protect a


record from disclosure. 


                      B. “PUBLIC INTEREST ”


     In carrying out its public interest balancing under §



     6
      See, e.g., Herald Co, supra at 119; Bradley, supra at

293; Evening News Ass’n v Troy, 417 Mich. 481, 503; 339 NW2d

421 (1983). 


                               12

243(1)(s), a circuit court is confronted in each case with


differing public interest considerations. In undertaking this


balancing, however, the circuit court must consider the fact


that the inclusion of a record within an exemptible class


under § 243(1)(s) implies some degree of public interest in


the nondisclosure of such a record.                      In contrast with the


universe     of    public    records    that       are      non-exemptible,   the


Legislature has specifically designated these                         classes of


records as exemptible.             That is, some attribute of these


records has prompted the Legislature to designate them as


subject to disclosure only upon a finding that the public


interest in disclosure predominates.                     However, we emphasize


that these records are merely exemptible and not exempt, and


that exemption is not automatic.                  Nonetheless, in performing


the requisite balancing of public interests, the circuit court


should remain cognizant of the special consideration that the


Legislature has accorded an exemptible class of records . 


                            C. “PARTICULAR INSTANCE ”


           As stated previously, a public body may exempt from


disclosure        certain     classes       of     records,      including    law


enforcement personnel records, “[u]nless the public interest


in disclosure outweighs the public interest in nondisclosure


in   the   particular       instance    .     .    .   .”      MCL   15.243(1)(s)


(emphasis added).            In the emphasized phrase at issue, the



                                        13

first     significant   word   is      “particular,”   which   means


“pertaining to a single or specific person, thing, group . .


. not general.”     Random House Webster’s College Dictionary


(2001).     Next, there is “instance,” which means “a case or


occurrence of something.”      Id.     In light of this language, we


believe that public records reviewed under the FOIA balancing


test must be organized within reasonably specific categories


that enable the circuit court to weigh similar competing


aspects of the public interest.           In some cases, it may be


clear that the FOIA request is comprised of a sufficiently


precise or narrow category of records that the circuit court


can adequately balance the public interests at stake without


the need of further “particular instance” categorization.7


See, e.g., Kent Co, supra at 399, which involved a narrow


request for records on which disciplinary decisions regarding


two prison guards were based. 


        Conversely, a FOIA request may be general and entail a


request for records relating to varied subjects, arguably


implicating several different aspects of the public interest.


In such cases, the circuit court may be required to conduct


a “particular instance” categorization of records to enable


it to identify and weigh similar aspects of the public




     7

         A FOIA request must “sufficiently”            describe   the

sought-after records. MCL 15.233.


                                 14

interest in favor of disclosure           or nondisclosure.8


     The circuit court is charged with balancing the records


sought by a FOIA requester. The more general or complicated


the request, however, the more likely the court is to require


the assistance of the parties, in particular that of the


public   body   because   it   has    custody   of   the   sought-after


records.   Schiffer v FBI, 78 F3d 1405, 1408 (CA 9 1996).           The


requester may be unaware of what records the public body



     8
      For example, in Newark Morning Ledger Co v Saginaw Co

Sheriff, 204 Mich. App. 215, 216; 514 NW2d 213 (1994), the Court

of Appeals determined that, although an exemption may apply to

a category of records, “any category must be clearly described

and ‘drawn with sufficient precision so that all documents

within a particular category are similar in nature.’” Id. at

226, quoting Anderson v Dep’t of Health & Human Services, 907

F2d 936, 944 (CA 10, 1990). The Court of Appeals emphasized

that drafting categories with sufficient precision is required

because it enables the circuit court to properly balance the

competing public interests:


          The difficulty with the court’s treatment of

     the internal affairs investigatory records as a

     single category is that public interest in

     disclosure and nondisclosure may vary depending on

     the circumstances of an investigation, and the

     nature of the documents produced. For example, the

     court’s analysis of the public interest in

     nondisclosure is focused on the potential harm that

     may result from disclosing information about

     unfounded allegations of misconduct. That analysis

     is clearly not applicable to those investigations

     in which it was determined that the employee had

     engaged in wrongdoing.    Yet, in determining the

     applicability of the exemption, the court did not

     distinguish between investigations in which the

     allegations   were   determined   to   be   clearly

     unfounded, and those that even the department found

     warranted disciplinary action. [Newark, supra at

     225.]


                                     15
possesses, how such records have been categorized, or the


precise nature of their contents.              Such a disparity in


information suggests that the public body will often be in the


best position to categorize the information sought to be


disclosed.    Vaughn v Rosen, 157 US App DC 340, 343-344; 484


F2d 820 (1973).9


     Therefore, if because of the diverse nature of the


records sought, the circuit court is unable to apply the


statutory public interest balancing test, the court should


direct the public body to assist it in reasonably categorizing


the sought-after records. 


                            V. APPLICATION


                    A. CITIZEN -INITIATED COMPLAINTS


     As stated above, the city released the citizen-initiated


complaints to plaintiff. Therefore, we must determine whether


a claimed exemption for those records was rendered moot by


their release. 


     The principal duty of this Court is to decide actual


cases and controversies.      Anway v Grand Rapids R Co, 211 Mich.
592, 610; 179 N.W. 350 (1920).      To that end, this Court does not


reach moot questions or declare principles or rules of law


that have no practical legal effect in the case before us


unless the issue is one of public significance that is likely



     9

          See also Evening News Ass’n, supra at 503.


                                  16

to recur, yet evade judicial review.      Id.; see also In re


Midland Publishing, 420 Mich. 148, 152, n 2; 362 NW2d 580


(1984). 


     Applying these principles to the present case, we hold


that any existing “controversy” regarding whether the citizen


complaint records were properly ordered to be disclosed was


rendered moot by their release.10    A decision from this Court


regarding the released records would have no practical legal


effect.     Defendants are advocating the nondisclosure of the


citizen complaint records; they want to ensure that these


records remain secret.     Yet, because the city has already


publicly released these records, they are obviously no longer


“secret.”    No decision by this Court can transform disclosed


records into nondisclosed records. 


     Further, this case does not present an issue that is


likely to recur yet regularly evade judicial review.     Quite


simply, all that the city would have had to do here to secure


review of this issue was to appeal the disclosure order to


this Court.    A similar course of action is open to a public


body that finds itself situated in the city’s circumstances


in the future.





     10
      See, e.g., Regional Mngt Corp Inc v Legal Services Corp,

186 F3d 457 (CA 4, 1999).


                               17

                    B. DEPARTMENT -INITIATED COMPLAINTS


     The Court of Appeals, not having had the benefit of this


opinion       clarifying      the   appropriate     standards         of    review


applicable to this FOIA matter, engaged in a de novo review


of the circuit court’s determination that the department­

initiated investigation records were exempt from disclosure


under § 243(1)(s)(ix). Because we hold today that the clearly


erroneous standard of review applies to exemptions involving


discretionary determinations, we believe that it is necessary


to   remand      this    matter      to     the   Court    of    Appeals       for


reconsideration of its determination that the circuit court


erred    in    holding     that     the    department-initiated            internal


affairs investigation files were exempt from disclosure.


Should the Court of Appeals on remand find that it is not


“left with the definite and firm conviction that a mistake has


been made,” Miller, supra at 337, it must affirm the circuit


court’s grant of summary disposition. 


                                  VI. CONCLUSION


        We hold that: (1) Depending on the language of the


particular FOIA exemption at issue, the circuit court may be


entitled to a level of deference that is not accorded to legal


issues.        Where,    as    here,      application     of    the    statutory


exemption requires the circuit court to exercise discretion,


the appellate court must apply a clearly erroneous standard



                                          18

of review. (2) The public body has the burden of establishing


that records are exempt from disclosure under the FOIA.            (3)


In applying the public interest balancing test pursuant to


§ 243(1)(s), the circuit court should consider the fact that


the   records   have   been   designated    as   exemptible   by   the


Legislature. (4) The “particular instance” language set forth


in § 243(1)(s) requires the trial court to analyze the FOIA


request to determine whether further categorization is needed


to conduct the proper balancing of the public interests


involved.


      We therefore remand this matter to the Court of Appeals


for reconsideration in light of the principles expressed in


this opinion.    We do not retain jurisdiction.


      CORRIGAN , C.J., and CAVANAGH , KELLY , TAYLOR , and YOUNG , JJ.,


concurred with MARKMAN , J.





                                  19

           S T A T E   O F   M I C H I G A N 


                        SUPREME COURT





FEDERATED PUBLICATIONS, INC, doing business as
THE LANSING STATE JOURNAL,

      Plaintiff-Appellee,

v                                                No.   118184

CITY OF LANSING,

      Defendant-Appellant,

and

CAPITOL CITY LODGE NO. 141 OF THE FRATERNAL
ORDER OF POLICE LABOR PROGRAM, INC, and
Jane Doe, and John Doe,

     Intervening Defendants.
________________________________

FEDERATED PUBLICATIONS, INC, doing business as
THE LANSING STATE JOURNAL,

      Plaintiff-Appellee,

v                                                No.   118186

CITY OF LANSING,

      Defendant,

and

CAPITOL CITY LODGE NO. 141 OF THE FRATERNAL
ORDER OF POLICE LABOR PROGRAM, INC,
     Intervening Defendant-Appellant.
________________________________


WEAVER, J. (concurring).
     I concur in the result of the majority opinion, but write


separately to make clear that the inclusion of certain classes


of records within those exemptible under MCL 15.243(1)(s)


creates no presumption of exemption. 


     The Legislature has not indicated that the mere inclusion


of a record within an exemptible class of records is to be


accorded weight in favor of nondisclosure where the statute


requires a balancing of the public interest in disclosure


versus the public interest in nondisclosure.             The inclusion


of a record within an exemptible class means that the record


may be, under certain circumstances, exempt from disclosure.


It remains incumbent upon the public body to “sustain its


denial” of disclosure of exemptible records.         MCL 15.240(4).


Thus, I do not agree with the majority suggestion that the


“circuit court must consider the fact that the inclusion of


a record within an exemptible class under § 243(1)(s) implies


some degree of public interest in the nondisclosure . . . .”


Slip op at 13.


     It is the policy of the Freedom of Information Act to


afford the public “full and complete information regarding the


affairs of government . . . .”        MCL 15.231(2).       In light of


this express policy, one would assume that the Legislature


intended   that   the   balancing    of   the   public    interest   in


disclosure versus its interest in nondisclosure under MCL



                                2

15.243(1)(s) at least be conducted on level ground. According


weight to nondisclosure because of the Legislature’s mere


inclusion   of   a   class   of   records   among   those   that   are


exemptible tips the scale in favor of nondisclosure and is,


therefore, inconsistent with a fair balancing of the public


interest. 





                                   3